DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A and B in the reply filed on 3/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9, 11, 12 and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 depends from withdrawn claim 12.  For the purpsoes of this action, claim 12 is being treated as if it depends from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 6,047,876).
Claims 1, 6 and 10:  Smith teaches a process of treating a solid metal substrate (Abst.) comprising the steps of: immersing a metal substrate in a bath of liquid metal solder in an enclosure (5:43-52; 6:60-7:21); propagating an ultrasonic wave generated by an ultrasonic probe in the liquid metal at a frequency of 20-40 kHz to generate cavitation bubbles (i.e. claimed power density greater than the cavitation threshold of the liquid) (6:60-7:21) which impact on the substrate and increase the wettability of the substrate to the liquid metal (6:9-18; 6:60-7:12); forming a layer of the liquid metal on the substrate; removing the substrate from the bath; and forming a solid layer of the liquid metal on the substrate having a thickness of 0.025-0.25 mm (6:60-7:21).
Claim 7:  It is implicit that the substrate has a melting temperature greater than the liquid metal because the substrate does not melt in the liquid metal bath.
Claim 8:  Smith teaches that the solder comprises tin (i.e. claim conductive material) (2:39-43).
Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poindexter et al. (US 4,116,766).
Claims 1 and 16:  Poindexter teaches a process of treating a metal substrate (Abst.) comprising the steps of: bringing a solid substrate (66) into contact with a liquid sodium bath in a nuclear reactor vessel (Abst.; 8:7-53), propagating an ultrasonic power wave having a frequency of 10-40 kHz through the liquid sodium bath to generate cavitation bubbles (i.e. claimed power density greater than the cavitation threshold of the liquid) which loosen impurities from the surface of the substrate thus improving wettability (8:7-53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Poindexter.
Claim 2:  Poindexter teaches that frequencies of about 40 kHz are suitable.  The term “about” is understood to encompass values slightly above and below 40 kHz.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected frequencies slightly greater than 40 kHz with the predictable expectation of success.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in light of Poindexter.
Claim 2:  Smith teaches that frequencies up to 40 kHz are suitable, but fails to teach higher frequencies.  Poindexter teaches that frequencies of about 40 kHz are suitable for improving wettability of a substrate in a liquid metal bath.  The term “about” is understood to encompass values slightly above and below 40 kHz.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected frequencies slightly greater than 40 kHz with the predictable expectation of success.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in light of Yamauchi et al. (US 2013/0323178).
Claims 3 and 17:  Smith fails to teach the distance the wave propagates from the probe within the liquid metal.  Yamauchi teaches a bath wherein an ultrasonic wave propagates from a probe and explains that the intensity of the wave attenuates based on the distance the wave propagates from the probe (¶ 0216).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a propagation distance of at least 1 cm or at least 5 cm in Smith depending on the desired strength of the wave with the predictable expectation of success.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Claim 18: Smith teaches that the substrate is exposed to the ultrasonic wave for 1-100 seconds (7:7-10).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a duration of 1-60 seconds with the predictable expectation of success.
Allowable Subject Matter
Claims 4, 5, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited art teaches all the limitation of claims 4 or 13.  It is also noted that, should claim 13 be rewritten in allowable form, claim 15 would be eligible for rejoinder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712